DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 10/22/2020, this is a First Action Non-Final Rejection on the Merits. Claims 1-23 are currently pending in the instant application.
                                Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over allowed claims 1-23 of parent Patent US 10,814,842 B2 to Slatkin. Although the conflicting claims at issue are not identical, at least independent claims 1, 5, 8, 12, 16, and 20 have a minor amendment and/or have been re-arranged in wording, but they are directed to the same scope of invention, they are not patentably distinct from each other because the claimed systems and methods with the associated components/steps recited are obvious over the systems and methods recited in the allowed claims 1-23 of parent Patent US 10,814,842 to Slatkin. 
In other words, the claims are not patentably distinct from each other because the Examiner takes note that the narrower claimed combination of claims 1-23 of parent Patent US 10,814,842 encompass the broader claimed combination of claims 1-23 of the instant application '262.
For example, based on the provided claim language:
-. At least system claim 1 is obvious over parent system claim 1. 
-. At least method claim 5 is obvious over parent method claim 5.
-. At least system claim 8 is obvious over parent system claim 8.
-. At least method claim 12 is obvious over parent method claim 12.
-. At least system claim 16 is obvious over parent system claim 16. 
-. At least method claim 20 is obvious over parent method claim 20.

Regarding claim 1, Applicant provides similar, if not identical limitations as in claim 1 of the above mentioned U.S. Patent, specifically wherein both systems include a braking system for reducing a speed of an aircraft.
Regarding claim 5, Applicant provides similar, if not identical limitations as in claim 5 of the above mentioned U.S. Patent, specifically wherein both methods include adjusting instantaneous deceleration of an aircraft to minimize an occupancy of an aircraft on a runaway.
Regarding claim 8, Applicant provides similar, if not identical limitations as in claim 8 of the above mentioned U.S. Patent, specifically wherein both systems include a braking system for reducing a speed of an aircraft.
Regarding claim 12, Applicant provides similar, if not identical limitations as in claim 12 of the above mentioned U.S. Patent, specifically wherein both methods include adjusting instantaneous deceleration of an aircraft to minimize an occupancy of an aircraft on a runaway.
Regarding claim 16, Applicant provides similar, if not identical limitations as in claim 16 of the above mentioned U.S. Patent, specifically wherein both systems include a braking system for reducing a speed of an aircraft.
Regarding claim 20, Applicant provides similar, if not identical limitations as in claim 20 of the above mentioned U.S. Patent, specifically wherein both methods include reducing a speed of an aircraft.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B